PD-0609-15
                                                                RECEIVED IN
                               No.                            COURTOFCRIMINW APPEALS
                                                                     MAY 18 2S15
                   Court of Appeals No. 05-13-01562-CR

                           Trial Court No. F1262912-Q




PAUL ANGELO ESCOBAR,                    *      IN THE COURT OF

                       Petitioner       *      CRIMINAL APPEALS


VS.                                     *      OF TEXAS                   FILED IN
STATE OF TEXAS,                         *      IN                "      0F CRiM^AL APPEALS
                                                                        MAY 22 2G15
                       Respondent       *      AUSTIN, TEXAS
                                                                     Abel Acosta, C/erk

               FIRST MOTION FOR EXTENSION OF TIME


          TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:


      COMES NOW, the Petitioner in the above-styled and numbered

cause, and moves the Court to extend the time for filing the Petition for

Discretionary Review, and in accordance with the appellate rules, submits

the following facts:

1. Trial Court: 204™ Judicial District Court

2. Date of appealable order: 10-11-13

3. Trial Court Cause number: F12-62912-Q
+   -




        4. Paul Angelo Escobar vs. State of Texas

        5. Offense for which Appellant was convicted: Aggravated Robbery

        6. Punishment assessed: 20y

        7. Date Motion for New Trial filed: 10-29-13


        8. Date Notice of Appeal filed: 10-29-13

        9. Fifth District Court of Appeals, Dallas, Texas

        10.Appellate no. 05-13-01562-CR; Paul Angelo Escobar

        11.Date of appellate opinion and judgment: March 10, 2015

        12.Deadline for filing petition for discretionary review: April 9, 2015

        13. Length of time requested for the extension: 30 days

        14. The number of extensions of time which have been granted previously

             regarding this item: 0

        15.The facts relied upon to reasonably explain the need for an extension:

        a.      Counsel timely mailed a copy of the opinion and explanation of

             appellate rights to Appellant by certified mail. However, it was returned

             to counsel unclaimed on today's date, March 24, 2015, apparently

             because Appellant was transferred to a different unit. Counsel has now

             resent the opinion and explanation of appellate rights but due to the

             delay, Appellant needs additional time to prepare a petition for

             discretionary review.
   WHEREFORE, PREMISES CONSIDERED, the Petitioner prays that

this Honorable Court will extend the time within which to file the petition

for discretionary review.



                                   Respectfully submitted,




                                   Paul Angelo Escobar
                                   No. 1892438
                                   Torres Unit
                                    125 Private Road 4303
                                   Hondo, Texas 78861
                                   Pro se Petitioner
                       CERTIFICATE OF SERVICE



      I hereby certify that the foregoing Motion was served on the Appellate

Section, Dallas County District Attorney's Office, 133 N. Riverfront Blvd.,

LB 19, Dallas, Texas 75207, by placing it in the U.S. mail on

                       4r            .
                                         T&<LH
                                      Petitioner